Citation Nr: 1008278	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO. 08-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA burial and plot or interment allowances.


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty in the United States 
Marines from November 1955 to September 1958. He died in 
September 2007. The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  The appellant requested a hearing 
before a member of the Board.  A travel board hearing was 
scheduled for February 23, 2010; however the appellant failed 
to appear for the hearing.  


FINDINGS OF FACT

1. The Veteran died in September 2007.

2. The Veteran's death was not due to a service-connected 
disability.

3. At the time of his death, the Veteran was not entitled to 
VA compensation or pension benefits, nor was there a claim 
for such benefits pending.

4. The body of the Veteran is not being held by a State or a 
political subdivision of a State.

5. The Veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.

6. The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to VA burial and plot or 
interment allowances have not been met. 38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a burial allowance for expenses 
related to the death of the Veteran, her spouse.

Funeral and burial expenses of a deceased Veteran are payable 
if the Veteran died due to a service-connected disability. 38 
U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2009).

If the Veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the Veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the Veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
Veteran's death. 38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2009).

A nonservice-connected burial allowance may also be payable 
if the deceased was a Veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased Veteran, and there 
are no available sufficient resources in the Veteran's estate 
to cover burial and funeral expenses. 38 C.F.R. § 
3.1600(b)(3) (2009).

In addition, a nonservice-connected burial allowance is 
payable if the Veteran died from nonservice-connected causes 
while properly hospitalized by VA. For burial allowance 
purposes, the term "hospitalized by VA" means admission to a 
VA facility (as described in 38 U.S.C. 1701(3)) for hospital, 
nursing home, or domiciliary care under the authority of 38 
U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA 
facility (as described in 38 U.S.C. 1701(4)) for hospital 
care under the authority of 38 U.S.C. 1703; admission 
(transfer) to a nursing home under the authority of 38 U.S.C. 
1720 for nursing home care at the expense of the United 
States; or admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under the authority of 38 U.S.C. 1741. 
38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2009).

When a Veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance subject 
to the following conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 
38 C.F.R. § 3.1600(b) or (c); or 

(2) The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or 

(3) The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f) (2009).

Pursuant to 38 C.F.R. § 3.2(f), in regard to the Korean 
Conflict, the established period of war is from June 27, 1950 
through January 31, 1955, inclusive, and in regard to the 
Vietnam Era, for those not serving in the Republic of 
Vietnam, the period beginning August 5, 1964 and ending on 
May 7, 1975, inclusive, is the established period of war.

In this case, the Veteran served on active duty from November 
1955 to September 1958. He did not have wartime service.  He 
died in September 2007 at the age of 70. At the time of his 
death, service connection was not in effect for any 
disability, nor was there a claim for VA compensation or 
pension benefits pending.  

According to the certificate of death, the immediate cause of 
the Veteran's death was respiratory failure, with chronic 
obstructive pulmonary disease as the underlying cause. The 
Veteran died at Cape Coral Hospital. He was cremated and the 
appellant has his remains in her possession. The appellant 
paid the cremation costs in full, and she had not been 
reimbursed. See October 2007 claim and attachments.

In April 2008, the RO denied the claim, finding that the 
appellant was not entitled to a plot or interment allowance 
because the Veteran was not entitled to a burial allowance, 
and he had not been discharged from service due to a service-
connected disability. The RO further determined that a 
nonservice-connected burial allowance was not warranted 
because the Veteran was not entitled to VA compensation or 
pension benefits at the time of his death, there was no claim 
for such benefits pending, nor was the Veteran hospitalized 
by VA at the time of his death or while traveling under 
proper prior authorization and at VA expense for the purpose 
of examination, treatment or care. This appeal followed.

Applying the undisputed facts in this case to the criteria 
set forth above, the Board finds that the criteria for 
entitlement to a VA burial allowance have not been met.

The record shows that the Veteran did not die of a service-
connected disability, nor does the appellant so contend. At 
the time of his death, the Veteran was not in receipt of 
pension or compensation, nor did he Veteran have a claim for 
VA benefits pending at the time of his death. Additionally, 
the Veteran's body was not unclaimed with his body held by a 
State or a political subdivision of a State. Thus, the 
requirements for payment of burial benefits under 38 C.F.R. § 
3.1600(b)(1)-(3) are not met.

As noted, under 38 C.F.R. § 3.1600(c), a burial allowance may 
be paid if a Veteran died while properly "hospitalized by the 
VA." The Veteran's death certificate reveals that he died at 
a private hospital. Therefore, burial benefits are not 
payable under 38 C.F.R. § 3.1600(c).

The Board likewise finds that the criteria for entitlement to 
a VA plot or interment allowance have not been met. As noted 
above, when a Veteran dies from nonservice-connected causes, 
a certain sum may be paid as a plot or interment allowance. 
Entitlement is subject, in part, to the following conditions: 
the deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); and the condition set 
forth in 38 C.F.R. § 3.1604 relating to burial in a State 
Veteran's cemetery are met; or the Veteran was discharged 
from active service for a disability incurred or aggravated 
in line of duty; and the Veteran is not buried in a national 
cemetery. See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f). 
As discussed above, the criteria for eligibility for the VA 
burial allowance has not been established. In addition, the 
record does not show that the Veteran was discharged from 
service for a disability incurred or aggravated in the line 
of duty, and his Form DD214, Report of Discharge, shows that 
he was recommended for reenlistment.  The appellant does not 
contend otherwise.

For the reasons set forth above, the Board finds that the 
legal criteria for entitlement to VA burial and plot or 
interment allowances have not been met. The law is 
dispositive of this matter; thus, the claim must be denied. 
See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board notes that through her written statements, the 
appellant appears to be raising an argument couched in 
equity, in that it is unfair to deny a VA burial allowance 
when the Veteran was honorably discharged from active duty. 
However, the Board is bound by the laws enacted by Congress 
and the regulations of the Department. See 38 U.S.C.A. § 
7104(c) (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994). The law does not, in fact 
provide for burial allowances for each and every honorably 
discharged Veteran.

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].

The Board has decided this case based on its application of 
the law to the pertinent facts. In this case, the law does 
not provide a basis to award a burial allowance.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims held that the VA's duties to notify and 
assist have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter. The Board finds that such is the case as to 
the issue here on appeal. Application of pertinent provisions 
of the law and regulations has determined the outcome.

In this case the outcome hinges on the application of the law 
to evidence which is already in the file. No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary. See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

In addition, general due process considerations have been 
satisfied. See 38 C.F.R. § 3.103 (2009). The appellant has 
been accorded ample opportunity to present evidence and 
argument in connection with this matter. She initially 
requested a hearing, and a hearing was scheduled, but the 
appellant later withdrew that request due to the distance 
required for traveling to the RO for the hearing. Thus, this 
matter is decided without the benefit of her hearing 
testimony.

In short, the Board believes that this issue was properly 
developed for appellate purposes. Further development would 
be a useless exercise. Accordingly, the Board must 
respectfully and with sympathy deny this claim.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to VA burial and plot or interment allowances is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


